Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
In re pages 4-5, applicants present the statement that the amendments to claim 1 is not met by the prior art of Shingo (WO 2014/181510A1).
In response, the examiner respectfully disagrees. Attention is directed to the rejection below which discusses in details how the newly amended claim 1 is being met by the prior art of Shingo (WO 2014/181510A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shingo et al. (WO 2014181510A1) (see attached translation for citation).
Regarding claim 1, Shingo teaches a detection device (Figs. 1-10), comprising:
a processor that:
detects at least one of a face orientation and a sight line orientation of a driver from an image captured by an image capturing section (at least Figs. 3 and 8 and paragraph 24 teaches wherein a face direction (meets claimed sight line/face orientation) of the driver in the three-dimensional space is determined by a “face direction determination unit”), wherein the image capturing section is fixed to a vehicle (Figs. 1, 4 and 8 illustrates wherein the camera is an in-vehicle camera fixed, e.g. to the interior of the vehicle) and detects a distance between the image capturing section and the driver while driving a vehicle (paragraph 12 and 26-29 teaches wherein the head position is based on a distance between the camera and the driver); and
estimates a head position of the driver in an image of an interior of the vehicle based on the distance between the image capturing section and the driver to determine the head position (at least Figs. 3 and 8 and paragraphs 24 and 26-29 teaches wherein a head position of the driver in the three-dimensional space is determined based on the camera imaging the driver’s head and its calculated distance to the camera), wherein
adjusts the at least one of the face orientation and the sight line orientation based a view of the driver’s face from the image capturing section in accordance an angle between a traveling direction of the vehicle and a line connecting between the image capturing section and the driver (Fig. 8 and paragraphs 26-29 teaches more specifically that the travelling direction of the vehicle is with reference to the x-axis. The camera 11 is set as origin position X(0,0,0) and the head position is detected at location F(Xf,Yf,Zf) with a vector A(Xa,Ya,Za) with reference to the origin (0,0,0). Therefore, the line connecting the camera and the head position of the user is determined based on the spatial relationship between the head of the driver and the location of the camera. The vector A(Xa,Ya,Za) is therefore reflective of the angle between the x-axis (traveling direction) and a line between the camera and the head. Fig. 8 and paragraphs 26-29 teaches wherein using the detected head position and face/sightline orientation, the system adjusts it by determining a converting the face towards that of a “reference face position”. The conversion therefore meets the claimed “the detection section adjusts the at least one of the face orientation and the sight line orientation), wherein the line is detected based on the determined head position (Fig. 8 and paragraphs 26-29 teaches wherein using the detected head position and face/sightline orientation, the system adjusts it by determining a converting the face towards that of a “reference face position”. The conversion therefore meets the claimed “the detection section adjusts the at least one of the face orientation and the sight line orientation”).
Regarding claim 3, Shingo teaches the claimed wherein the face orientation or the sight line orientation of the driver is an orientation with respect to a traveling direction of the vehicle (Fig. 8 and paragraph 27 teaches traveling direction being the x-axis of the basis for the three-dimensional space. The head’s position and direction in the coordinate system is with respect to the three-dimensional (X,Y,Z) coordinate system).
Regarding claim 4, Shingo teaches the claimed wherein the processor determines the head position of the driver in the traveling direction of the vehicle (Fig. 8 and paragraphs 26-29 teaches traveling direction being the x-axis of the basis for the three-dimensional space. The driver’s head position is determined in the (X,Y,Z) coordinate system).
Regarding claim 5, Shingo teaches wherein the image is an image of the driver captured from an obliquely forward position with respect to the driver (at least paragraphs 8-10 teaches that the image of the driver is captured. Fig. 8 illustrates that the camera is located off center to the driver in an oblique forward position. With the camera being located at (0,0,0) coordinate, the driver’s position is different at F(Xb,Yb,Zb)).
Regarding claim 6, Shingo teaches the claimed wherein comprising the processor that outputs information on the at least one of the face orientation and the sight line orientation detected by the detection section (at least paragraph 10 teaches wherein at least 1) the data on the face orientation and sight line orientation is output to the CPU to calculate the “reference face orientation” and/or 2) wherein the face orientation and sight line orientation is output to the output device 15).
Claim 7 is rejected for the same reasons as discussed in claim 1 above and additionally, the camera capturing the image of the driver is taught by Shingo (at least paragraphs 8-10 teaches a camera 11 capturing the image of the driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shingo et al. (WO 2014181510A1) (see attached translation for citation) in view of Noble et al. (US 2019/0266751).	
Regarding claim 8, Shingo fails to teach the specific location of the camera per se, however, Noble teaches wherein the image capturing section is disposed on an A-pillar of the vehicle or a center console of the vehicle (paragraph 33 teaches A-pillar or center console location for a camera).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Noble into Shingo’s system, because Shingo is already capable of preregistering the location of the camera and therefore can be located in the A-pillar or center console. One of ordinary skill in the art at the time of the invention would have been motivated to make such a modification because it allows for the benefit of placing the camera in an area of the vehicle that allows for monitoring of the driver from a better and unused position (paragraph 33).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481